DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (hereinafter “Park”), US Pub. No. 2021/0043717.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Park teaches a gate clock generator of a display device (fig. 4, gate driver 200), comprising: a carry clock generator configured to sequentially generate N carry clock 5 signals based on a carry-on clock signal and a carry-off clock signal, where N is an integer greater than 1 (figs. 5-6, CLK_CR); a scan clock generator configured to generate N scan clock signals based on a scan-on clock signal and a scan-off clock signal (figs. 5-6, CLK_SC); and a sensing clock generator configured to generate N sensing clock signals based on a sensing-on clock signal and a sensing-off clock signal (figs. 5-6, CLK_SS), wherein, in a multi-clock mode of the display device, during an on period of a K-th carry clock signal of the N carry clock signals, where K is an integer greater than 0 and less than or equal to N, the scan clock generator outputs a K-th scan clock signal of the N scan clock signals such that the K-th scan clock signal has a number of pulses that corresponds to a number of pulses of the scan-on clock signal in the on period of the K-th carry clock signal, and the sensing clock generator outputs a K-th sensing clock signal of the N sensing clock signals such that the K-th sensing clock signal has a number of pulses that corresponds to a number of pulses of the sensing-on clock signal in the on period of the K-th carry clock signal (fig. 5, 6 and accompanying text).
Regarding claim 2, Park teaches wherein, in the multi-clock mode, the carry clock generator provides the N carry clock signals to the scan clock generator and the sensing clock generator ([0081-0090]).
Regarding claim 7, Park teaches wherein, in the multi-clock mode, the carry clock generator provides a multi sensing enable signal to the scan clock generator and the sensing clock generator (figs. 5, 6 and accompanying text).
Regarding claim 12, it has similar limitations to those of claim 1 and is rejected on the same grounds presented above.
Regarding claim 16, it is a display device of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 3-6, 8-11, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements included in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622